IN THE
                             TENTH COURT OF APPEALS



                                 No. 10-13-00297-CR

                      IN RE JOHN WILLIAM SPURLOCK


                                Original Proceeding


                             MEMORANDUM OPINION


       Relator’s Petition for Writ of Mandamus is denied, and his motion for leave to

file is dismissed as moot.




                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Motion dismissed
Opinion delivered and filed September 12, 2013
Do not publish
[OT06]